Citation Nr: 0535004	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-32 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a right 
thumb fracture.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2001.  In November 2005, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In December 2005, the Board granted a motion 
to advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).  


FINDING OF FACT

The veteran currently has residuals of a fracture of the 
right thumb incurred in service, to include malunion, 
tenosynovitis, osteoarthritis, and post-operative residuals.


CONCLUSION OF LAW

Residuals of a fracture of the right thumb, to include 
malunion, tenosynovitis, osteoarthritis, and post-operative 
residuals, were incurred in active service.  38 U.S.C.A. §§  
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)) need not be discussed.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service medical records were associated with the claims file 
in June 2002.  The records were obviously involved in the 
1973 records repository fire, as they are charred and water-
damaged.  They do show, however, that in February 1944, while 
sparring in the base gym, the veteran was struck in the 
thumb.  X-rays showed an impact fracture of the lower third 
of the first metacarpal, which was noted to be sharply (?) 
out of position. The diagnosis of "possible dislocation" is 
discernible at the burnt bottom edge of the form.  No follow-
up is shown, but it must be noted that the records are not 
presumed to be complete.  

In connection with his claim, the veteran submitted a copy of 
a March 1944 newspaper article, which included the veteran in 
a group of boxers who were to perform that month.    

In June 2000, K. Raskin, M.D., wrote that the veteran had 
sustained a fracture of the right thumb while boxing in the 
military.  He had subsequently noted progressive and 
increasing pain and functional imitations secondary to 
underlying arthritis.  On examination, there was 
osteoarthritis, a humpback deformity at the metacarpal shaft 
to the thumb, secondary to the previous fracture malunion, 
and associated flexor and extensor tenosynovitis, chronic in 
nature.  X-rays confirmed osteoarthritis and malunion.  Dr. 
Raskin felt the current problems were due to the original 
fracture of the thumb.  

Records from Dr. Raskin show that in December 2001, the 
veteran underwent surgery to correct a previous fracture 
malunion of the thumb metacarpal, resulting in an adduction 
deformity and degenerative changes at the carpal metacarpal 
joint.  The final diagnosis was right thumb metacarpal 
malunion with chronic degenerative carpal metacarpal 
arthritis and associated flexor and extensor tenosynovitis.  


A VA examination in February 2003 resulted in a diagnosis of 
residuals after reconstructive surgery for right first 
metacarpal fracture malunion with osteoarthritis and 
tenosynovitis.  After reviewing the claims file in July 2003, 
the examiner noted that service medical records showed trauma 
to the right first metacarpal, but discharge examination was 
negative for residuals.  Also, during his employment as a 
police officer after service, there were a few incidents of 
trauma to the same hand in 1978, 1984, and 1986.  The 
examiner concluded that the original trauma healed with no 
residuals, and it was unlikely that his current right hand 
condition was related to that old trauma but rather to 
subsequent injuries.  

Review of the medical records compiled while the veteran was 
a police officer discloses that in September 1978, the 
veteran struck his right hand on an ambulance door; no 
mention was made of the thumb.  In 1984, the only mention of 
injury was an injury to the left thumb in November 1984.  In 
August 1986, the veteran sustained cuts and abrasions of the 
fingers of the right hand on barbed wire.  Subsequent records 
show a diagnosis of right hand sprain in September 1986, with 
the specific finding of a flexor "trigger finger" of the 
fourth digit.  None of these records show a right thumb 
injury.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board finds the opinion of Dr. Raskin to be more 
persuasive than the VA opinion, because it is based on a more 
accurate factual history.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (The Board need not accept an opinion based 
on inaccurate history.).  As noted above, service medical 
records clearly document a fracture of the right thumb, and 
not just the trauma noted by the VA examiner.  The absence of 
positive findings on the separation examination is not 
dispositive, because the veteran did not make any complaints 
regarding the thumb, and the routine examination conducted at 
that time would have been unlikely to have disclosed any 
positive findings, without the veteran drawing attention to 
them.  In this regard, the veteran indicates that the thumb 
did not begin really bothering him until later.  Moreover, a 
review of the police department medical records does not show 
any right thumb injuries, as discussed above.  In contrast, 
the service medical records specifically show a fracture.  
Indeed, both Dr. Raskin's findings and the service medical 
records showed involvement in the same area of the thumb.  

Based on the foregoing, it is the Board's judgment that the 
current post-surgical right thumb residuals, including 
arthritis, malunion of the fracture, tenosynovitis, and any 
other manifestations, result from the fracture of the 
metacarpal of the right thumb clearly documented in the 
service medical records.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a fracture of the right 
thumb, to include malunion, tenosynovitis, osteoarthritis, 
and post-operative residuals, is granted.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


